Citation Nr: 0606329	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty March 1970 to 
May 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing before the undersigned Veterans Law Judge was held 
on March 17, 2005.  Unfortunately, due to technical 
difficulties, it was not possible to provide a written 
transcript of the hearing.  In accordance with 38 C.F.R. § 
20.717 (2005), the veteran has been offered the opportunity 
to appear at another Board hearing by letter from the Board 
in May 2005.  He did not respond to that letter, and as he 
was informed in the correspondence, the Board will therefore 
assume that he does not desire another hearing.  The Board 
will proceed with review of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded for additional evidentiary 
development.  38 C.F.R. § 3.159 (2005).  First, a review of 
the file indicates that the veteran has been treated at two 
VA facilities in Florida (at Lake City and at Gainesville), 
as he stated in his January 2001 claim.   It appears that all 
VA treatment records have not been associated with the claims 
folder.  In this regard, in a September 1995 VA X-ray report, 
the clinician noted that the current findings noted were 
similar to those noted in an X-ray report on April 20, 1990.  
This report is not in the file.  In addition in an August 
2000 VA consultation note for physical therapy regarding the 
right knee, it was stated that the veteran was seen for an 
initial assessment and evaluation on July 10, 2000.  A report 
of that treatment is not in the file.  Records generated by 
VA are constructively included within the record.  If records 
of VA treatment are material to the issue on appeal and are 
not included within the claims folder, a remand is necessary 
to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); 38 C.F.R. § 3.159 (2005).

Secondly there may be additional private records that have 
not been requested by the RO.  In a December 2000 statement a 
private physician noted that the veteran underwent 
arthroscopic surgery on the right knee in October 2000 after 
he did not respond to conservative treatment.  Records of 
treatment prior to the surgery are not in the file.  

In addition, the veteran indicated in an April 2002 statement 
that he is receiving disability benefits from the Social 
Security Administration (SSA).  However, VA is not in 
possession of the veteran's SSA records.  VA must obtain 
these records prior to any further adjudication.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187-88 (2002) (the possibility 
that SSA records could contain relevant evidence, including 
medical opinions as to the etiology of a disease or injury, 
cannot be foreclosed absent a review of those records).

The Board further notes that the veteran submitted a VA Form 
21-4138 in February 2004 in which he reported that he was 
enclosing a buddy statement in support of his claim as well 
as a statement from his doctor.  Only the doctor's statement 
is in the file.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Contact the veteran and request that 
he provide complete information regarding 
any treatment, both VA and private, that 
he has received for his right knee since 
service.  The RO should then obtain 
copies of the identified medical records.  
If any identified records cannot be 
obtained, inform the veteran of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  In addition, he should be 
afforded another opportunity to submit 
lay statements to support his claim.  

2.  Obtain the appellant's complete 
medical records from the VA Medical 
Centers in Lake City and Gainesville for 
all treatment from 1972 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.  

3.  Contact the SSA and obtain copies of 
all medical and other records considered 
by the SSA in awarding the veteran 
disability benefits, as well as a copy of 
the SSA decision granting benefits. 

4.  Following completion of the 
foregoing, the RO should undertake any 
additional development deemed necessary.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, and discussion of all 
pertinent laws and regulations.  Allow an 
appropriate period of time for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


